



Exhibit 10.56
EXECUTION COPY


SIXTH AMENDMENT TO LOAN AGREEMENT


This Sixth Amendment to Loan Agreement (this “Amendment”) is made as of November
28, 2018, by and among AMERICAN TOWER CORPORATION, as Borrower (the “Company”),
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent (the “Administrative
Agent”), and the financial institutions whose names appear as lenders on the
signature page hereof.
    
WHEREAS, the Company and the Administrative Agent are party to that certain
Amended and Restated Loan Agreement, dated as of September 19, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”) among the Company, the Administrative Agent and the
Lenders from time to time party thereto.


WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 12.12 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:


“Maturity Date” shall mean January 31, 2024, or such earlier date as payment of
the Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).
(b)The table in Section 2.3(f)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:


 
Applicable Debt Rating
LIBOR Advance
Applicable Margin
Base Rate Advance
Applicable Margin
A.
> A-/A3/A-
0.875 %
0.000%
B.
BBB+/Baa1/BBB+
1.000 %
0.000%
C.
BBB/ Baa2/BBB
1.125 %
0.125%
D.
BBB-/Baa3/BBB-
1.250 %
0.250%
E.
BB+/ Ba1/BB+
1.500 %
0.500%
F.
< BB/ Ba2/BB
1.750 %
0.750%




--------------------------------------------------------------------------------





(c)The table in Section 2.4(a)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:


 
Applicable Debt Rating
Rate per Annum
A.
> A-/A3/A-
0.1000 %
B.
BBB+/Baa1/BBB+
0.1100 %
C.
BBB/ Baa2/BBB
0.1250 %
D.
BBB-/Baa3/BBB-
0.1750 %
E.
BB+/ Ba1/BB+
0.2500 %
F.
< BB/ Ba2/BB
0.3500 %



(d)Section 2.14 of the Loan Agreement is hereby amended by deleting the figure
“$3,000,000,000” in clause (iii) and substituting therefor the figure
“$3,250,000,000”.


(e)Section 7.1(g) of the Loan Agreement is hereby amended by deleting the figure
“$2,250,000,000” and substituting therefor the figure “$2,500,000,000”.


(f)Section 7.1(k) of the Loan Agreement is hereby amended by deleting the figure
“$2,250,000,000” and substituting therefor the figure “$2,500,000,000”.


(g)Section 8.1(h) of the Loan Agreement is hereby amended by deleting the figure
“$300,000,000.00” in each instance where it appears and substituting therefor in
each instance the figure “$400,000,000”.


(h)Section 8.1(j) of the Loan Agreement is hereby amended by deleting the figure
“$300,000,000.00” in each instance where it appears and substituting therefor in
each instance the figure “$400,000,000”.


(i)Section 10.1 of the Loan Agreement is hereby amended by designating the
existing provisions of Section 10.1 as subsection “(1)” and by adding to the end
thereof a new subsection “(2)” to read as follows:


(2)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (1)(b) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (1)(b) have not arisen but either
(w) the supervisor for the administrator of LIBOR has made a public statement
that the administrator of LIBOR is insolvent (and there is no successor
administrator that will continue publication of LIBOR), (x) the administrator of
LIBOR has made a public statement identifying a specific date after which LIBOR
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of LIBOR), (y) the



--------------------------------------------------------------------------------





supervisor for the administrator of LIBOR has made a public statement
identifying a specific date after which LIBOR will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of LIBOR or a
governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
12.12, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date such amendment is
provided to the Lenders, a written notice from the Majority Lenders stating that
such Majority Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (2) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 10.1(2), only to the extent LIBOR
for such Interest Period is not available or published at such time on a current
basis), (x) any Request for Advance requesting a Conversion of any Base Rate
Advance to, or continuation of any Base Rate Advance as, a LIBOR Advance shall
be ineffective and (y) if any Request for Advance requests a LIBOR Advance, such
Advance shall be made as an Base Rate Advance.


3.COMMITMENT INCREASE.  The requirements of Section 2.14 of the Loan Agreement
are hereby waived to the extent that such Section requires prior notice to
effect an increase in the Revolving Loan Commitment of any Lender.  After giving
effect to this Amendment, each of the Lenders party hereto agree that their
respective Revolving Loan Commitments shall be as set forth on Schedule A.  The
execution of this Amendment is evidence of the consent of the Company, the
Swingline Lenders, the Issuing Banks and the Administrative Agent of each
Lender’s Revolving Loan Commitment as set forth on Schedule A.  In addition to
the increase of the Revolving Loan Commitments as provided in this Amendment,
the Company may, over the term of the Loan Agreement, increase the Revolving
Loan Commitments up to four times.


4.WAIVER; ASSIGNMENT. (a) The requirements of Sections 12.4 and 12.12(c) of the
Loan Agreement are hereby waived to the extent that such Sections require prior
notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Revolving Loan
Commitment









--------------------------------------------------------------------------------





as set forth in this Amendment. Accordingly, after giving effect to this
Amendment, only those Lenders listed on Schedule A to this Amendment shall have
any Revolving Loan Commitment or be considered Lenders under the Loan Agreement,
with Revolving Loan Commitments in such amounts as set forth on Schedule A. The
execution of this Amendment is evidence of the consent of the Company, the
Swingline Lender, the Issuing Banks and the Administrative Agent to assignment
of each Assignor’s (as defined below) Revolving Loan Commitments to the
Assignees (as defined below), as required pursuant to Section 12.4(b)(iii) of
the Loan Agreement.


(b)    Each Lender whose Revolving Loan Commitment is reduced or terminated by
giving effect to this Amendment (each, an “Assignor”) hereby irrevocably sells
and assigns, at par, to each Lender whose Revolving Loan Commitment is increased
(or created) by giving effect to this Amendment (each, an “Assignee”), and each
Assignee hereby irrevocably purchases and assumes from each Assignor, subject to
and in accordance with this Amendment and the Loan Agreement, as of the
Amendment Effective Date (as defined below), the Assigned Interests (as defined
below). Such sales and assignments and purchases and assumptions shall be made
on the terms set forth in Exhibit F to the Loan Agreement and shall comply with
Section 12.4(b) of the Loan Agreement, notwithstanding any failure of such
sales, assignments, purchases and assumptions to comply with (x) the minimum
assignment requirement in Section 12.4(b)(i) of the Loan Agreement, (y) the
requirement to pay the processing and recordation fees referenced in Section
12.4(b)(iv) of the Loan Agreement or (z) any requirement to execute and deliver
an Assignment and Assumption in respect thereof. Without limiting the generality
of the foregoing, each Assignee hereby makes the representations, warranties and
agreements required to be made under Section 1 of Annex 1 to Exhibit F to the
Loan Agreement by an Assignee, with respect to the Assigned Interests being
assigned or assumed by such Assignee hereunder. Each sale and assignment
hereunder is without recourse to any Assignor and, except as expressly provided
in Section 1 of Annex 1 to Exhibit F to the Loan Agreement, without
representation or warranty by any Assignor.


(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Loan Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.



--------------------------------------------------------------------------------







(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded L/C Obligations are
outstanding on such date, each Assignee purchasing and assuming Assigned
Interests pursuant to paragraph (b) above shall pay the purchase price for such
Assigned Interests (equal to the principal amount of such outstanding Loans and
funded L/C Obligations with respect to such Assigned Interest) by wire transfer
of immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Company shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Assignor in respect of such Assignor’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.9 of the Loan Agreement if the outstanding Loans of such Assignor
were prepaid in their entirety on the date of consummation of the assignment of
the Assigned Interests) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time) and (z) the
Administrative Agent shall pay to each of the Assignors, out of the amounts
received by the Administrative Agent pursuant to clauses (x) and (y) above, the
purchase price for the Assigned Interests assigned by such Assignor pursuant
hereto and all unpaid interest and fees and other amounts accrued for the
account of each Assignor to but excluding the Amendment Effective Date by wire
transfer of immediately available funds to the account designated by such
Assignor to the Administrative Agent not later than 5:00 p.m. (New York City
time) on the Amendment Effective Date.


5.BRING-DOWN OF REPRESENTATIONS. The Company hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.
    
6.EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Company and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


7.NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, the amendment of the
definition of “Maturity Date” set forth herein shall not limit the option of the
Company to renew the Revolving Loan Commitments as provided in Section 2.18 of
the Loan Agreement.


8.COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate





--------------------------------------------------------------------------------





counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.


9.GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


10.MISCELLANEOUS.


(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


COMPANY:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Thomas A. Bartlett
 
 
Name:
Thomas A. Bartlett
 
 
Title:
Executive Vice President and
 
 
 
Chief Financial Officer







[Signature Page to Sixth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





LENDERS
 
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent
 
 
By:
/s/ Shirley Choy
 
 
Name:
Shirley Choy
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, New York Branch, as a Lender
 
 
By:
/s/ Shirley Choy
 
 
Name:
Shirley Choy
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Mizuho Bank, Ltd., as a Lender
 
 
By:
/s/ Donna DeMagistris
 
 
Name:
Donna DeMagistris
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Bank of America, N.A., as a Lender
 
 
By:
/s/ Kyle Oberkrom
 
 
Name:
Kyle Oberkrom
 
 
Title:
Associate
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ Craig Malloy
 
 
Name:
Craig Malloy
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CITIBANK, N.A., as a Lender
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMorgan Chase Bank N.A., as a Lender
 
 
By:
/s/ Inderjeet Aneja
 
 
Name:
Inderjeet Aneja
 
 
Title:
Vice President



[Signature Page to Sixth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Lender
 
 
By:
/s/ Matthew Hillman
 
 
Name:
Matthew Hillman
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Alexander Oliver
 
 
Name:
Alexander Oliver
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. New York Branch, as a Lender
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
By:
/s/ Miriam Trautmann
 
 
Name:
Miriam Trautmann
 
 
Title:
Sr. Vice President
 
 
 
 
 
 
 
 
 
 
BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Juan Galan
 
 
Name:
Juan Galan
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Terence Corcoran
 
 
Name:
Terence Corcoran
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 



[Signature Page to Sixth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/ Laura Gimena
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
SOCIETE GENERALE, as a Lender
 
 
By:
/s/ John Hogan
 
 
Name:
John Hogan
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corp., as a Lender
 
 
By:
/s/ Katsuyuki Kubo
 
 
Name:
Katsuyuki Kubo
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Rebecca Kratz
 
 
Name:
Rebecca Kratz
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
Commerzbank AG, New York Branch as a Lender
 
 
By:
/s/ Paolo de Alessandrini
 
 
Name:
Paolo de Alessandrini
 
 
Title:
TMT Sector Head
 
 
 
 
 
 
 
 
 
 
Commerzbank AG, New York Branch as a Lender
 
 
By:
/s/ Neil Kiernan
 
 
Name:
Neil Kiernan
 
 
Title:
Director
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Eric Oberfield
 
 
Name:
Eric Oberfield
 
 
Title:
Director
 
 
 
 



[Signature Page to Sixth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
ING Capital LLC, as a Lender
 
 
By:
/s/ Valtin Gallani
 
 
Name:
Valtin Gallani
 
 
Title:
Director
 
 
 
 
 
By:
/s/ Aimee Sunaryo
 
 
Name:
Aimee Sunaryo
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, NA, as a Lender
 
 
By:
/s/ Brett Bonet
 
 
Name:
Brett Bonet
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page to Sixth Amendment to Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE A
REVOLVING LOAN COMMITMENT AMOUNTS
Entity
Revolving Loan Commitment
The Toronto-Dominion Bank, New York Branch


$144,000,000.00


Mizuho Bank, Ltd.
144,000,000.00


Bank of America, N.A.
144,000,000.00


Barclays Bank PLC
144,000,000.00


Citibank, N.A.
144,000,000.00


JPMorgan Chase Bank, N.A.
144,000,000.00


MUFG Bank, Ltd.
86,400,000.00


Morgan Stanley Bank, N.A.
57,600,000.00


Royal Bank of Canada
144,000,000.00


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
115,000,000.00


Banco Santander, S.A., New York Branch
115,000,000.00


The Bank of Nova Scotia
115,000,000.00


Societe Generale
115,000,000.00


Sumitomo Mitsui Banking Corp.
115,000,000.00


Goldman Sachs Bank USA
93,000,000.00


Commerzbank AG, New York Branch
85,000,000.00


Fifth Third Bank
85,000,000.00


ING Capital LLC
85,000,000.00


HSBC Bank USA, NA
25,000,000.00


Total:


$2,100,000,000.00






